DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 3/11/2022, with respect to claims 1-15 and 17-21 have been fully considered and are persuasive.  The rejection of claims 1-6, 15, 17-21 under 35 U.S.C. 103 as being unpatentable over Sugioka et al. (US 2012/0021335 A1) in view of JP 2015196272A has been withdrawn. 

Election/Restrictions
Claims 1-6, 15, 17-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a roll of laminated material or a process for manufacturing a roll of laminated material comprising, among other things, a laminated material fed to a roller such that in a first layer of the laminated material an inner surface of a base layer contacts an outer surface of the core and a second layer of the laminated material wound around the first layer comprises an inner surface of the base layer of the second layer contacting the outer surface of the ion-exchange resin layer from the first layer.
The closest prior art of record is Sugioka et al. (US 2012/0021335 A1) which discloses a laminate including an ion-exchange resin layer 32 laminated on a release film 31 and a base film 33 laminated on release film 31 ([0027], Fig. 1(C)) and JP 2015196272A which discloses a similar laminate that is formed into a roll with the inner surface of the base layer contacting the core and the inner surface of subsequent base layers contacting the outer surface of the resin sheet (Fig. 3).  However, as convincingly argued by the applicants, the closest prior art both teach an intervening layer such as another release layer or a protective film in order to prevent contact between the ion-exchange resin layer with the base film which fail to teach or suggest the claimed second layer of the laminated material wound around the first layer comprises an inner surface of the base layer of the second layer contacting the outer surface of the ion-exchange resin layer from the first layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/10/2022